ACCEPTED
                                                 08-20-00224-CR                                                             08-20-00224-CR
                                                                                                                EIGHTH COURT OF APPEALS
                                                                                                                           EL PASO, TEXAS
                                                                                                                         3/11/2021 12:56 PM
                                                                                                                     ELIZABETH G. FLORES
                                                                                                                                     CLERK




                                                                                                    FILED IN
                                            YVONNE ROSALES                                   8th COURT OF APPEALS
                                                 DISTRICT ATTORNEY                               EL PASO, TEXAS
                                                34TH JUDICIAL DISTRICT                       3/11/2021 12:56:57 PM
                                       El Paso, Hudspeth and Culberson Counties
                                                                                              ELIZABETH G. FLORES
                                                                                                      Clerk
                                               March 11, 2021

Elizabeth G. Flores, Clerk
Court of Appeals, Eighth District of Texas
1203 El Paso County Courthouse
500 E. San Antonio
El Paso, Texas 79901

Re:   Ex parte: Melissa Buckley
      Cause Number: 08-20-00224-CR
      Trial Court Number: 20190D03405

Dear Ms. Flores:

        In response to the first inquiry in this Court’s Order, dated March 10, 2021,
the State hereby represents to the Court that the undersigned has reviewed the
appellate record currently before this Court, and the partial expunction order does
not appear in that record currently before the Court. The undersigned further
represents to the Court, however, that the parties have agreed on a disposition of
the underlying criminal case below, as shown by the motion to dismiss this appeal
filed today in this Court by counsel for Melissa Buckley. As such, the issue
regarding the state of the appellate record has become moot.

                                                      Very truly yours,

                                                      /s/ Tom A. Darnold
                                                      Tom A. Darnold
                                                      Asst. District Attorney

copy: Matthew DeKoatz, attorney for applicant/appellant
      mateodekoatz@yahoo.com


                          El Paso County Courthouse • 500 East San Antonio Street, 2nd Floor
          El Paso, Texas 79901-2420 • (915) 546-2059 • Fax (915) 533-5520 • Victims Assistance (915) 546-2091
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Tom Darnold
Bar No. 00787327
tdarnold@epcounty.com
Envelope ID: 51388244
Status as of 3/11/2021 1:41 PM MST

Associated Case Party: MELISSA BUCKLEY

Name            BarNumber   Email                   TimestampSubmitted     Status

MATEO DEKOATZ               mateodekoatz@yahoo.com 3/11/2021 12:56:57 PM   SENT